                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

CRAIG DAWDY,                                        )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )      No. 2:17-CV-49-AGF
                                                    )
LARRY ALLEN, et al.,                                )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on defendants’ motion to dismiss plaintiff’s second

amended complaint for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

The motion is fully briefed and ready for decision. For the following reasons, the Court will

grant in part and deny in part defendants’ motion to dismiss.

                                        I.      Background

       Plaintiff, an inmate at Northeast Correctional Center (“NECC”), brings this action against

thirteen prison officials and food services staff at NECC seeking monetary, declaratory, and

injunctive relief pursuant to the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”) and under 42 U.S.C. § 1983. Plaintiff alleges, among other things, that NECC

failed to provide him with ritual kosher foods in violation of Jewish dietary laws on the Sabbath,

High Holy Days, and Passover. He also alleges NECC failed to provide him with a Torah,

Judaism prayer books, and dietary practice materials.        Defendants have moved to dismiss

plaintiff’s complaint based on Eleventh Amendment immunity, failure to allege physical injury,

and failure to allege a constitutional violation.
                                        II. Legal Standard

       The purpose of a motion to dismiss for failure to state a claim is to test the legal

sufficiency of the complaint. To survive a motion to dismiss pursuant to Rule 12(b)(6) for

failure to state a claim upon which relief can be granted, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).1 A claim for relief “must include sufficient factual information to provide the ‘grounds’

on which the claim rests, and to raise a right to relief above a speculative level.” Schaaf v.

Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008) (citing Twombly, 550 U.S. at 555

& n.3). This obligation requires a plaintiff to plead “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

       When considering a motion to dismiss, the Court accepts as true all of the factual

allegations contained in the complaint, even if it appears that “actual proof of those facts is

improbable,” id. at 556, and reviews the complaint to determine whether its allegations show that

the pleader is entitled to relief. Id. at 555–56; Fed. R. Civ. P. 8(a)(2). The principle that a court

must accept as true all of the allegations contained in a complaint does not apply to legal

conclusions, however. Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice”). In addition, all reasonable

inferences from the complaint must be drawn in favor of the nonmoving party. Young v. City of

St. Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001).



1
  Defendants cite to Conley v. Gibson, 355 U.S. 41, 45-46 (1957) for the standard of review,
stating that a complaint should be dismissed where “it appears beyond doubt that the plaintiff can
prove no set of facts in support of his claim which would entitle him to relief.” See Defs.’ Mem.
at 2. This legal standard stated in Conley was abrogated by Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007).
                                                 -2-
                                           III. Discussion

        A.       Defendants’ Motion to Dismiss

        Defendants move to dismiss plaintiff’s second amended complaint under Federal Rule

12(b)(6), stating they are entitled to Eleventh Amendment immunity, plaintiff has not alleged

physical injury, and plaintiff has not alleged a constitutional violation.

                 1.    Eleventh Amendment Immunity

        The Eleventh Amendment prohibits actions against state officials acting in their official

capacities from liability for monetary damages. See Will v. Michigan Dept. of State Police, 491

U.S. 58, 71 n.10 (1989). It does not, however, “bar actions against state officers in their official

capacities if the plaintiffs seek only a declaratory judgment or injunctive relief.” Chaloux v.

Killeen, 886 F.2d 247, 252 (9th Cir.1989) (internal citations omitted). Nor does it bar damage

actions against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21, 31

(1991). The Eleventh Amendment prohibits only damage actions against the “official’s office,”

actions that are in reality suits against the state itself—rather than against its individual officials.

See id. at 26.

        Plaintiff brings all his claims against defendants in their individual and official capacities.

See 2d Am. Compl. at 1. To the extent he seeks declaratory and injunctive relief, defendants are

properly named in their official capacities. Furthermore, plaintiff’s claims for injunctive relief

brought under RLUIPA are properly brought against defendants in their official capacities. See

ECF No. 7 at n.3. The Court will grant defendants’ motion to dismiss on the grounds of

Eleventh Amendment immunity only to the extent that the state officials are named in their

official capacities for liability for monetary damages, and deny it in all other respects.

                 2.     Failure to Allege Physical Injury


                                                  -3-
       The PLRA provides, “No Federal civil action may be brought by a prisoner confined in a

jail, prison, or other correctional facility, for mental or emotional injury suffered while in

custody without a prior showing of physical injury or the commission of a sexual act.” 42

U.S.C. § 1997e(e). The Eighth Circuit has concluded prisoners may maintain actions for alleged

First Amendment violations without claiming a physical injury. In these First Amendment cases,

compensatory damages are not available, and relief is limited to nominal damages, punitive

damages, and injunctive and declaratory relief. See Royal v. Kautzky, 375 F.3d 720, 723 (8th

Cir. 2004).

       Plaintiff’s second amended complaint clearly states claims against defendants Larry

Allen, Troy Bartley, Sheri Brothers, Travis Case, Alan Earls, Chantay Godert, Richard Griggs,

James Hurley, William Jones, Gil Long, Murry Phillips, and Anne Precythe for violations of his

First Amendment rights. Plaintiff alleges defendants have violated his constitutional rights by

providing meals that do not meet the strict Jewish dietary laws, and he is not provided with the

specific ritual food items to abide by Jewish dietary laws on the Sabbath, High Holy Days, and

Passover. Additionally, he states First Amendment retaliation claims against defendant Larry

Allen. Plaintiff may maintain his action for alleged First Amendment violations without alleging

physical injury. The Court will deny defendants’ motion to dismiss on this ground.

              3.      Failure to Allege Constitutional Violation

       Finally, defendants state that “plaintiff has neither established a past violation of any

constitutional right, nor a real and imminent threat of such violation” and therefore the Court

should dismiss his claims for injunctive relief. As the Court discussed in its Memorandum and

Order on initial review under 28 U.S.C. § 1915(e), plaintiff has stated plausible claims for

constitutional violations against defendants. See ECF No. 7 at 1-12. Viewing all allegations in


                                              -4-
the light most favorable to plaintiff, as the Court must at this stage in the litigation, the Court

finds again that plaintiff has stated plausible claims of constitutional violations against

defendants. See id. The Court will deny defendants’ motion to dismiss on this ground.

       B.      Plaintiff’s Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel, which the Court will deny without

prejudice. There is no constitutional or statutory right to appointed counsel in civil cases. See

Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining

whether to appoint counsel, the Court considers several factors, including (1) whether the

plaintiff has presented non-frivolous allegations; (2) whether the plaintiff will substantially

benefit from the appointment of counsel; (3) whether there is a need to further investigate and

present the facts related to the plaintiff's allegations; and (4) whether the factual and legal issues

presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir.

1986); Nelson, 728 F.2d at 1005.

       After considering these factors, the Court finds that the facts and legal issues involved are

not so complicated that the appointment of counsel is warranted at this time.

       Accordingly,

       IT IS HERBY ORDERED that defendants Larry Allen, Troy Bartley, Travis Case, Alan

Earls, Chantay Godert, Richard Griggs, James Hurley, William Jones, Gil Long, Murry Phillips,

Anne Precythe, Sheri Brothers, and Renee Wembles’ motion to dismiss is GRANTED in part

and DENIED in part. The motion is GRANTED on the grounds of Eleventh Amendment

immunity to the extent that the state official defendants are named in their official capacities for

liability for monetary damages, and DENIED in all other respects. [ECF No. 21]




                                                 -5-
      IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel is DENIED

without prejudice. [ECF No. 25]

      IT IS FURTHER ORDERED that plaintiff’s motion for a hearing is DENIED as moot.

[ECF No. 26]

      An Order of Partial Dismissal will accompany this Memorandum and Order.

      Dated this 13th day of March, 2019.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                            -6-
